IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 July 15, 2009
                               No. 08-60894
                             Summary Calendar                Charles R. Fulbruge III
                                                                     Clerk

JIAN QIN ZHENG,

                                           Petitioner

v.

ERIC H HOLDER, JR., U. S. ATTORNEY GENERAL,

                                           Respondent


                    Petition for Review of an Order of the
                       Board of Immigration Appeals
                            BIA No. A099 539 405


Before JOLLY, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*
      Jian Q. Zheng, a native and citizen of China, petitions for review of the
decision of the Board of Immigration Appeals (BIA) denying her requests for
asylum and withholding of removal based on her contention that she was
ordered by Chinese officials to undergo involuntary sterilization. We deny her
petition.




      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-60894

      We review an immigration court’s rulings of law de novo and its findings
of fact to determine if they are supported by substantial evidence in the record
Zhu v. Gonzales, 493 F.3d 588, 594 (5th Cir. 2007). Under substantial evidence
review, we will not reverse an immigration court’s factual findings unless the
evidence not only supports a contrary conclusion, but compels it. Id.
      We find no reversible error in the determination that Zheng was not
credible and that she is, therefore, not eligible for asylum. Zheng’s claim that
she went into hiding to avoid forced sterilization is inconsistent with her
admission that she reported for two gynecological exams while she was in hiding.
Moreover, Zheng’s admission that she reported for gynecological examinations
while in hiding conflicts with her husband’s testimony that Zheng had not
reported for the gynecological examinations and that, had she done so, she would
have been taken for sterilization. The discrepancy between Zheng’s stated
reason for seeking asylum in her initial port of entry interview with immigration
officials, and her later testimony that her asylum claim is based on a fear of
sterilization, further supports the adverse credibility determination. Finally, the
record supports the finding that, by reporting for the gynecological exams, Zheng
would have also been reported to the authorities for sterilization.
      Because Zheng did not satisfy her burden of proof on her asylum claim, she
cannot prevail on her claim for withholding of removal. See Eduard v. Ashcroft,
379 F.3d 182, 186 n. 2 (5th Cir. 2004).
      PETITION DENIED.




                                          2